DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 9, 2021.  Claims 1, 3-7, 9-11, and 14-16 were amended.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-8 are rejected under 35 USC § 103, as being unpatentable over Nyce (U.S. Patent Publication 2015/0232395 A1); in view of Meier (U.S. Patent 8,712, 705 B2); and further in view of Lien (U.S. Patent Publication 2012/0055385 A1).
Regarding claim 1, Nyce teaches a computing device (Nyce: FIG. 33; ¶553 [“FIG. 33 shows a computer system 3301 that is programmed or otherwise configured to regulate OCM and/or
ETL reactions, such as regulate fluid properties…”]) comprising:
a display (Nyce: FIG. 33; ¶554 [“…computer system 3301 includes a central processing unit…electronic display adapters. The memory 3310, storage unit 3315, interface 3320 and The Examiner notes that while Nyce doesn’t explicitly recite a “display,” Nyce discloses a computer system 3301 that includes electronic display adapters, and computer systems which include a display were notoriously well-know, routine, and conventional in the art at the time of invention.}); 
an input/output interface to receive input data (Nyce: FIG. 33; ¶554 [“…electronic storage unit 3315 (e.g., hard disk), communication interface 3320 (e.g., network adapter) for communicating with one or more other systems, and peripheral devices 3325…”] {See above.});
a network interface to couple to a network (Nyce: FIG. 33; ¶554 [“…communication interface 3320 (e.g., network adapter) for communicating with one or more other systems…”]) to receive a signal from a carbon dioxide (CO2) capture device configured to separate CO2 from a mixed gas waste stream (Nyce: FIG. 33; ¶557 [“…computer system 3301 can be in communication with an OCM and/or ETL system 3330, including an OCM and/or ETL reactor and various process elements. Such process elements can include sensors, flow regulators…”]; ¶417-418 [“…significant amount and number of purge and other waste gas streams that may be burned for power generation at fuel value due to their inability to further process or recover the hydrocarbons. These waste gas streams may contain a mixture of inert gases and hydrocarbons…”]); and 
a processor coupled to the input/output interface, the network interface and the display (Nyce: FIG. 33; ¶554 [“…computer system 3301 includes a central processing unit (CPU, also "processor"…”]), the processor to:
determine data related to operation of the CO2 capture device (Nyce: Entire disclosure; FIG. 10; ¶368-373 [“…compositions, and particularly liquid hydrocarbon 2, water, nitrogen, residual methane, ethane, propane…”]).
Nyce additionally discloses determined data including one or more of first data corresponding to one or more parameters of the CO2 capture device (Nyce: ¶242 [“In some cases, the operating conditions of an ETL process are substantially determined by one or more of the following parameters: process temperature range…”]).
However, Nyce is silent as to explicitly teaching a graphical interface to the display, the graphical interface including one or more selectable controls and the production of purified CO2 gas from the CO2 capture device, receive the input data corresponding to selection by an operator of one of the one or more selectable controls within the graphical interface, and provide a control signal corresponding to the input data to the CO2 capture device to adjust one or more parameters related to the production of purified CO2 gas.
Meier, in a similar field of endeavor, is directed to a system to configure a field device of the type used to calculate a flow of a process fluid. (Meier: Abstract.).  Therein, Meier discloses a display for displaying data received an input device (Meier: FIG. 3; col 9, ln 4-5 [“…the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a graphical interface including one or more selectable controls, receiving the input data corresponding to selection by an operator of one of the one or more selectable controls within the graphical interface, and provide a control signal corresponding to the input data to the fluid/gas capture device to adjust one or more parameters related to the fluid/gas, disclosed by Meier, into Nyce, with the motivation and expected benefit of enabling an operator to select between visualizations of data, or to selectively adjust one or more parameters associated with the CO2 capture device.  This method for improving Nyce, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier to obtain the invention as specified in claim 1.
However, Nyce, in view of Meier, is silent as to explicitly teaching the production of purified CO2 gas from the CO2 capture device.
Lien, in a similar field of endeavor, is directed to a method for the separation of gases (Lien: Abstract.).  Therein, Lien discloses purifying CO2 gas from a waste gas stream from the CO2 capture device (Lien: FIG. 1; ¶164 [“…A CO2 gas stream 37 comprising at least about 40-80"/o CO2 (v/v) for example 60% CO2 (v/v), exits the gas cooling step 36 and is then directed to a purification step 50.”]).
2 gas from a waste gas stream from the CO2 capture device, disclosed by Lien, into Nyce, as modified by Meier, with the motivation and expected benefit of producing purified carbon dioxide for reuse.  This method for improving Nyce, as modified by Meier, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lien.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien to obtain the invention as specified in claim 1.

Regarding claim 4, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 1 as shown above.  Meier discloses at least one of the one or more selectable controls enable selective adjustment of an inlet flow rate of the mixed gas waste stream (Meier: col 1, ln 52-55 [“The flow repository contains information used in determining the flow rate of the process fluid.”]; FIG. 4; col 10, ln 42-55 [“…GUI 400 includes a window 402 that includes a control pane 404, a selection pane 406, and an options pane 408. The control pane 404 can include various user-selectable options 410. In this particular example, the selectable options 410 include a "configure flow" option, a "basic setup" option, a "device" option, a "variables" option, a "calibration" option, and a "save/send" option. The "configure flow" option 412 is selected. The GUI 400 further includes selectable tabs, including a "preferences" tab 414, a "fluid selection" tab 416, a "fluid composition" tab 418, a "fluid properties" tab 420…”]; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See below.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of at least one of the one or more selectable controls enable 

Regarding claim 5, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 1 as shown above.  Nyce discloses selectively adjusting at least one of a temperature and an operating pressure of at least one component of the CO2 capture device (Nyce: ¶230 [“…having first undergone any number of further unit operations such as changing the temperature, the pressure, or performing separations on the OCM reactor effluent.”]).

Regarding claim 6, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 1 as shown above.  Nyce discloses a set of input parameters corresponding to sensor signals of the CO2 capture device corresponding to separation-process parameters of an input stream of the CO2 capture device (Nyce: FIG. 1; ¶319 [“FIG. 1, which shows an OCM reactor system 100 that includes an OCM reactor train 102 coupled to an OCM product gas separation train 104. The OCM product gas separation train 104 can include various separation unit operations ("units"), such as a distillation unit and/or a cryogenic separation unit. The ethylene rich effluent (shown as arrow 106) from the separation train 104 is routed to multiple different ethylene conversion reactor systems and processes 110…”]).  Lien discloses a set of output parameters corresponding to production of a purified CO2 output stream of the CO2 capture 2 capture device to adjust a selected chemical process output of the CO2 capture device (Lien: FIG. 4; ¶177-179 [“…the oxygen enrichment of the feed gas stream 12 needs to be controlled in order to avoid detrimental effects to existing boilers…”]).  Meier discloses graphical interface that includes the one or more selectable controls including at least one selectable controls accessible by an operator to control at least one output parameter of the set of output parameters of the fluid/gas capture device to adjust a selected chemical process output of the fluid/gas capture device (Meier: FIG. 4; col 10, ln 42-55 [“…GUI 400 includes a window 402 that includes a control pane 404, a selection pane 406, and an options pane 408. The control pane 404 can include various user-selectable options 410. In this particular example, the selectable options 410 include a "configure flow" option, a "basic setup" option, a "device" option, a "variables" option, a "calibration" option, and a "save/send" option. The "configure flow" option 412 is selected. The GUI 400 further includes selectable tabs, including a "preferences" tab 414, a "fluid selection" tab 416, a "fluid composition" tab 418, a "fluid properties" tab 420…”]; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a set of input parameters corresponding to sensor signals of the CO2 capture device corresponding to separation-process parameters of an input stream of the CO2 capture device, disclosed by Nyce, providing a set of output parameters corresponding to production of a purified CO2 output stream of the CO2 capture device, control at least one output parameter of the set of output parameters of the CO2 capture device to adjust a selected chemical process output of the CO2 capture device, disclosed by Lien, and providing a graphical interface that includes the one or more selectable controls including at least one 2 capture device to adjust a selected chemical process output of the CO2 capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of allowing supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nyce, Meier, and Lien.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien to obtain the invention as specified in claim 6.

Regarding claim 7, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 6 as shown above.  Meier discloses in response to selection of the at least one selectable option, the processor is configured to provide a selected visualization of the determined data from the fluid/gas capture device (Meier: FIG. 4; col 10, ln 42-55; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of in response to selection of the at least one selectable option, the processor is configured to provide a selected visualization of the determined data from the fluid/gas capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of allowing supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meier.  Therefore, it 

Regarding claim 8, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 7 as shown above.  Meier discloses the control signal is sent through a first communications link between the network interface and a server and from the server to the fluid/gas capture device the fluid/gas capture device (Meier: FIG. 3; col 9, ln 23-40 [“…a first network interface 312 that is adapted to communicate with the first network 306…the flow repository 338 may be stored at a separate server.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of sending a control signal through a first communications link between the network interface and a server and from the server to the CO2 capture device the CO2 capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of allowing remotely located supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien to obtain the invention as specified in claim 8.

Claims 2-3 and 9-20 are rejected under 35 USC § 103, as being unpatentable over Nyce, in view of Meier and Lien; and further in view of Acharya (U.S. Patent Publication 2020/0056457 A1).
claim 2, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 9 as shown above.  However, Nyce, in view of Meier and Lien, fails to disclose the computing device comprises a smartphone.
Acharya, in a similar field of endeavor, is directed to a method for recovering a stimulating fluid (Acharya: Abstract.).  Therein, Acharya discloses a computing device comprising a smartphone (Acharya: FIG. 10; ¶161 [“The client computing devices 510 may be implemented as any number of types of computing devices. These devices may include, for instance, personal computers (PCs), tablet computers, notebook computers, laptop computers, smart phones…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a computing device comprising a smartphone, disclosed by Acharya, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of providing monitoring functionality, control functionality, or any combination thereof with respect to the capturing of purified CO2 gas from a waste stream comprised of mixed gas in a portable device, such as a smartphone.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Acharya.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 2.
Regarding claim 20, each claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

claim 3, Nyce, in view of Meier and Lien, teach all the limitations of the parent claim 1 as shown above.  Acharya discloses a touchscreen display (Acharya: FIG. 10; ¶168 [“…a computer560 (e.g., tablet computer, but other computers may be used) that includes a user display 522, which may be a touchscreen in some embodiments that is configured to identify and locate a touch from a user's finger or stylus.”]).  Meier discloses an input/output interface integrated within the display and is accessible by the operator to interact with the one or more selectable controls to adjust the accessible by the operator to interact with the one or more selectable options to control one or more parameters of the fluid/gas capture device (Meier: FIG. 4; col 10, ln 42-55; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a touchscreen display, disclosed by Acharya, and an input/output interface integrated within the display and is accessible by the operator to interact with the one or more selectable controls to adjust the accessible by the operator to interact with the one or more selectable options to control one or more parameters of the fluid/gas capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of enabling an operator to select between visualizations of data, or to selectively adjust one or more parameters associated with the CO2 capture device.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Acharya and Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 3.

claim 9, Nyce teaches a system (Nyce: FIG. 33; ¶553 [“FIG. 33 shows a computer system 3301 that is programmed or otherwise configured to regulate OCM and/or
ETL reactions, such as regulate fluid properties…”]) comprising:
a computing device (Nyce: FIG. 33; ¶554 [“…computer system 3301 includes a central processing unit (CPU, also "processor"…”]) including: 
a display configured to present images and data (Nyce: FIG. 33; ¶554 {See above.}); 
an input/output interface to receive input data (Nyce: FIG. 33; ¶554 [“…electronic storage unit 3315 (e.g., hard disk), communication interface 3320 (e.g., network adapter) for communicating with one or more other systems, and peripheral devices 3325…”] {See above.});
a network interface to couple to a network to receive a signal from a carbon dioxide (CO2) capture device configured to separate CO2 from a mixed gas waste stream (Nyce: FIG. 33; ¶417-418, ¶554, ¶557 {See above.});
a processor coupled to the network interface and the display (Nyce: FIG. 33; ¶554 {See above.}).
Nyce additionally discloses determining data related to operation of the CO2 capture device (Nyce: Entire disclosure; FIG. 10; ¶368-373 {See above.}), and determining data including one or more of first data corresponding to one or more parameters of the CO2 capture device (Nyce: ¶242 {See above.}).
Meier discloses a display for displaying data received an input device (Meier: FIG. 3; col 9, ln 4-5 {See above.}). Meier additionally discloses a graphical interface including one or more selectable controls, receiving the input data corresponding to selection by an operator of one of the one or more selectable controls within the graphical interface, and provide a control signal corresponding to the input data to the fluid/gas capture device to adjust one or more parameters See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a graphical interface including one or more selectable controls, receiving the input data corresponding to selection by an operator of one of the one or more selectable controls within the graphical interface, and provide a control signal corresponding to the input data to the fluid/gas capture device to adjust one or more parameters related to the fluid/gas, disclosed by Meier, into Nyce, with the motivation and expected benefit of enabling an operator to select between visualizations of data, or to selectively adjust one or more parameters associated with the CO2 capture device.  This method for improving Nyce, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier to obtain the invention as specified in claim 9.
Lien discloses purifying CO2 gas from a waste gas stream from the CO2 capture device (Lien: FIG. 1; ¶164 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of purifying CO2 gas from a waste gas stream from the CO2 capture device, disclosed by Lien, into Nyce, as modified by Meier, with the motivation and expected benefit of producing purified carbon dioxide for reuse.  This method for improving Nyce, as modified by Meier, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lien.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien to obtain the invention as specified in claim 9.
See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a touchscreen display, disclosed by Acharya, and an input/output interface integrated within the display and is accessible by the operator to interact with the one or more selectable controls to adjust the accessible by the operator to interact with the one or more selectable options to control one or more parameters of the fluid/gas capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien, with the motivation and expected benefit of enabling an operator to select between visualizations of data, or to selectively adjust one or more parameters associated with the CO2 capture device.  This method for improving Nyce, as modified by Meier and Lien, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Acharya and Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 9.
Regarding claim 16, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9. 

Regarding claim 10, Nyce, in view of Meier and Lien and Acharya, teach all the limitations of the parent claim 9 as shown above.  Lien discloses a reject stream, containing substantially nitrogen gas and dust particulates, that is directed to waste (Lien: FIG. 1; ¶164 [“…reject stream 32, containing substantially nitrogen gas and dust particulates, is directed to waste.”]).  Acharya discloses storage tanks configured to store purified CO2 gas in one or more storage tanks coupled to a stream (Acharya: FIG. 1; ¶70-73 [“…The TPF includes two kinds of storage vessels 131 and 132. The storage vessels 131 are configured to store CO2 (Qualityl), 2 (Quality2), which may be purified to meet Quality 1 specifications.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing storage tanks configured to store purified CO2 gas in one or more storage tanks coupled to a stream, disclosed by Acharya, into Nyce, as modified by Meier and Lien and Acharya, with the motivation and expected benefit of providing proper storage for the purified CO2 gas.  This method for improving Nyce, as modified by Meier and Lien and Acharya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Acharya.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 10.

Regarding claim 11, Nyce, in view of Meier and Lien and Acharya, teach all the limitations of the parent claim 9 as shown above.  Nyce discloses a set of input parameters corresponding to sensor signals of the CO2 capture device corresponding to separation-process parameters of an input stream of the CO2 capture device (Nyce: FIG. 1; ¶319 {See above.}).  Lien discloses a set of output parameters corresponding to production of a purified CO2 output stream of the CO2 capture device, control at least one output parameter of the set of output parameters of the CO2 capture device to adjust a selected chemical process output of the CO2 capture device (Lien: FIG. 4; ¶177-179 {See above.}).  Meier discloses graphical interface that includes the one or more selectable controls including at least one selectable controls accessible by an operator to control at least one output parameter of the set of output parameters of the fluid/gas capture device to adjust a selected chemical process output of the fluid/gas capture See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a set of input parameters corresponding to sensor signals of the CO2 capture device corresponding to separation-process parameters of an input stream of the CO2 capture device, disclosed by Nyce, providing a set of output parameters corresponding to production of a purified CO2 output stream of the CO2 capture device, control at least one output parameter of the set of output parameters of the CO2 capture device to adjust a selected chemical process output of the CO2 capture device, disclosed by Lien, and providing a graphical interface that includes the one or more selectable controls including at least one selectable control accessible by an operator to control at least one output parameter of the set of output parameters of the CO2 capture device to adjust a selected chemical process output of the CO2 capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien and Acharya, with the motivation and expected benefit of allowing supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Lien and Acharya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nyce, Meier, and Lien.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 11.
Regarding claim 17, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

claim 12, Nyce, in view of Meier and Lien and Acharya, teach all the limitations of the parent claim 11 as shown above.  Meier discloses in response to selection of the at least one selectable option, the processor is configured to provide a selected visualization of the determined data from the CO2 capture device (Meier: FIG. 4; col 10, ln 42-55; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of controlling a processor to transmit a control signal to the CO2 capture device to adjust operation of at least one controllable element of the CO2 capture device, disclosed by Meier, into Nyce, as modified by Meier and Lien and Acharya, with the motivation and expected benefit of allowing supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Lien and Acharya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Nyce, Meier, and Lien.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Lien and Acharya to obtain the invention as specified in claim 12.

Regarding claim 13, Nyce, in view of Meier and Meier and Lien and Acharya, teach all the limitations of the parent claim 12 as shown above.  Meier discloses the control signal is sent through a first communications link between the network interface and a server and from the server to the fluid/gas capture device the fluid/gas capture device (Meier: FIG. 3; col 9, ln 23-40 [“…a first network interface 312 that is adapted to communicate with the first network 306…the flow repository 338 may be stored at a separate server.”]).
2 capture device the CO2 capture device, disclosed by Meier, into Nyce, as modified by Meier and Meier and Lien and Acharya, with the motivation and expected benefit of allowing remotely located supervisory intervention and specification of operating points to allow an operator to manually control the set of separation process control parameters.  This method for improving Nyce, as modified by Meier and Meier and Lien and Acharya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Meier.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Nyce and Meier and Meier and Lien and Acharya to obtain the invention as specified in claim 13.

Regarding claim 14, Nyce, in view of Meier and Lien and Acharya, teach all the limitations of the parent claim 9 as shown above.  Acharya discloses a touchscreen display (Acharya: FIG. 10; ¶168 {See above.}).  Meier discloses at least one of the one or more selectable controls enable selective adjustment of an inlet flow rate of the mixed gas waste stream (Meier: col 1, ln 52-55; FIG. 4; col 10, ln 42-55; FIGS. 4-8, 9; col 13, ln 37-45; FIG. 9; col 13, ln 62 to col 14, ln 14; FIG. 10; col 14, ln 20-25 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature providing a touchscreen display, disclosed by Acharya, and at least one of the one or more selectable controls enable selective adjustment of an inlet flow rate of the mixed gas waste stream, disclosed by Meier, into Nyce, as modified by Meier and Lien and Acharya, with the motivation and expected benefit of maintaining a desired temperature 
Regarding claim 18, the claim recites limitations found within claim 14, and is rejected under the same rationale applied to the rejection of claim 14.

Regarding claim 15, Nyce, in view of Meier and Lien and Acharya, teach all the limitations of the parent claim 9 as shown above.  Nyce discloses selectively adjusting at least one of a temperature and an operating pressure of at least one component of the CO2 capture device (Nyce: ¶230 [“…having first undergone any number of further unit operations such as changing the temperature, the pressure, or performing separations on the OCM reactor effluent.”]).
Regarding claim 19, the claim recites limitations found within claim 15, and is rejected under the same rationale applied to the rejection of claim 15.

Response to Arguments
Applicant’s arguments filed on December 9, 2021 have been fully considered.  The amendments to claims 1, 9, and 16 and Applicant’s arguments have overcome the previously outstanding rejections under section 101.  The claims are now directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.  Applicants’ arguments regarding the prior art 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JEFFREY P AIELLO/Examiner, Art Unit 2864